Citation Nr: 0332557	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-16 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition.  

2.  Entitlement to service connection for a stomach disorder.  

3.  Entitlement to a higher initial (compensable) rating for 
a scar on the left foot.  

4.  Entitlement to an increased (compensable) rating for 
condyloma acuminatum.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to April 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a May 2001 decision, the Board established 
entitlement to service connection for a scar, a residuals of 
a left foot injury and for a callus on the left great toe.  A 
noncompensable rating was assigned for the scar of the left 
foot and a 10 percent rating was assigned for the right foot 
disorder.  The veteran expressed disagreement with the 
initial rating for the scar on the left foot in September 
2001, stating that he believed himself to be entitled to a 10 
percent rating under the applicable diagnostic code.  In 
addition, the veteran raised a claim for a higher schedular 
rating for his service-connected condyloma acuminatum and for 
service connection for a nervous condition and a nervous 
stomach.  

Entitlement to an increased rating for condyloma acuminatum 
and entitlement to service connection for a nervous condition 
and a nervous stomach were denied in a December 2001 rating 
decision.  The veteran expressed disagreement with that 
decision in a March 2002 letter; a statement of the case was 
issued in August 2002, and the veteran perfected his appeal 
with respect to those issues in September 2002.  


REMAND

The Board finds that additional development is necessary 
prior to the completion of appellate review.  Initially, the 
veteran should be afforded examinations for his service-
connected condyloma acuminatum and scar on the left foot in 
order to determine the current nature and severity of these 
service-connected disabilities.  The most recent official 
examinations were accomplished in 1999.  The veteran argues 
that he currently has residual pain and swelling related to 
condyloma acuminatum.  This disorder is currently rated under 
38 C.F.R. 4.118, which pertains to rating of disorders of the 
skin, including scars.  A genitourinary examination, thus, 
should be conducted and should include medical opinion as to 
whether the veteran has developed some type of genitourinary 
condition related to condyloma acuminatum.  The Board judges 
that this matter is inextricably intertwined with the 
veteran's claim for a higher rating.  

In addition, the veteran and his representative are advised 
that the disability ratings pertaining the evaluation of skin 
conditions have been revised pursuant to 67 Fed. Reg. 49590-
49599 (July 31, 2002), effective August 30, 2002.  The 
veteran's service-connected scars should be evaluated under 
the new criteria.  

Finally, the veteran has argued that he developed a nervous 
condition and a nervous stomach in military service. However, 
in the alternative, in a March 2002 statement, he argues that 
his nervous condition and nervous stomach are related to his 
service-connected disabilities.  Examination and nexus 
opinions would be helpful in order to determine the current 
nature and etiology of existing nervous and/or stomach 
conditions.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The veteran should be afforded a VA 
skin examination in order to determine 
the current nature and severity of his 
service-connected scar on the left foot 
and residuals of condyloma acuminatum.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to evaluate the 
veteran's service-connected disabilities 
under the new criteria for rating skin 
conditions.  

2.  The veteran should be afforded a VA 
genitourinary examination in order to 
determine the current nature and severity 
of condyloma acuminatum.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner's 
attention is directed to the veteran's 
complaints of genital pain and swelling 
and is asked to provide a complete 
diagnosis and to offer an opinion as to 
whether the veteran has developed a 
genitourinary condition that was caused 
or worsened by the condyloma acuminatum.  
In this regard, the examiner is asked to 
provide a response to the following 
question:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
currently has genitourinary disability 
related to service-connected condyloma 
acuminatum.  The clinical bases for the 
opinion reached should be set forth in 
detail.  

3.  The RO should be afforded a mental 
disorders examination in order to 
determine the current nature and etiology 
of any existing mental condition.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to provide a 
completed diagnosis and offer an opinion 
to the following question:  Is it more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's existing mental disorder is 
related to injury, disease or event noted 
during the veteran's military service.  
Moreover, the examiner is asked to state 
whether it is at least as likely as not 
that the veteran's service-connected 
condition have caused or worsened the 
existing psychiatric disability.  The 
clinical bases for the opinion should be 
set forth in detail.  

4.  The RO should be afforded a 
gastrointestinal examination in order to 
determine the current nature and etiology 
of any existing gastrointestinal 
condition.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  The examiner is requested to 
provide a completed diagnosis and offer 
an opinion to the following question:  Is 
it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's existing 
gastrointestinal condition is related to 
injury, disease or event noted during the 
veteran's military service.  Moreover, 
the examiner is asked to state whether it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's service-connected 
conditions have caused or worsened the 
existing gastrointestinal condition.  The 
clinical bases for the opinion should be 
set forth in detail.  

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should consider separate ratings for any 
separate and distinct manifestations of 
condyloma acuminatum.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

